                                                          USDC SDNY
                                                          DOCUMENT
    SPTVAKL'"TONuj'                                       ELECTRONICALLY FILED
    ATTORNEYS AT LAW                                      DOC #:                             Nicholas J. Johnson
                                                                                             njohnson@spivaklipton.com
                                                          DATE FILED: 12/30/19
                                                                                             1700 Broadway
                                                                                            New York, NY 10019
                                                                                            T 212. 765. 2100
                                                                                            F 212. 765. 8954
                                                                                            spivaklipton. com



                                              December 30, 2019

     Via ECF
     The Honorable Gregory H. Woods
     United States District Court
     Southern District of New York
     DanielPatrickMoynihanU. S. Courthouse               MEMORANDUM ENDORSED
     500 Pearl Street, Room 2260
     NewYork, NY 10007

            Re:     Trustees of the Pension Fund of Wardrobe Local 764, I.A. T. S.E. v.
                    NewYork Ci 0 era Inc.-l:19-cv-10451-GHW

     Dear Judge Woods:

            This firm represents Plaintiffs in the above-referencedmatter. Pursuantto Rule 1(E) of
     Your Honor's Individual Rules of Practice in Civil Cases, we write to request an adjournment of
     the initial pretrial conference currently set for January 8, 2020, and a corresponding adjournment of
     the January2, 2020deadlineto submit a preconferenceletter. This is the first request for an
     adjournment of each.

            Plaintiffs request these adjournments because Defendant has failed to timely file an answer
     or otherwise move with respect to the Complaint herein. On December 16, 2019, the Clerk entered
     a Certificate of Default noting Defendant's default. (Doc. No. 10.)

            Plaintiffs have not contacted Defendant concerning this request because Defendant has not
     entered an appearance in this matter and has defaulted. In light of Defendant's default. Plaintiffs do
     not propose alternative dates for reschedulingthe conferenceor the submissionofa preconference
     letter. Plaintiffs intend to apply to the Court for default judgment in the near future.

                                                          Respectfully submitted,



                                                          Nicholas J. Johnson


Application granted. The initial pre-trial conference currently scheduled for January 8, 2020 is adjourned sine die.
The Court expects that if Plaintiffs intend to move for a default judgment, they will do so in accordance with the
Court's individual rules by no later than January 20, 2020.
SO ORDERED.
                                                                 _____________________________________
Dated: December 30, 2019                                                GREGORY H. WOODS
New York, New York                                                     United States District Judge
